 Fill in this information to identify your case:

 Debtor 1                   Phillip James Strosahl
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF WISCONSIN

 Case number           20-21076
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             570,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             309,739.62

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             879,739.62

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             554,795.64

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,534,544.79


                                                                                                                                     Your total liabilities $             2,089,340.43


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              14,947.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              15,959.82

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                                      Case 20-21076-beh                            Doc 17             Filed 03/10/20                      Page 1 of 62
 Debtor 1      Phillip James Strosahl                                                     Case number (if known) 20-21076

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                   Case 20-21076-beh                 Doc 17       Filed 03/10/20              Page 2 of 62
 Fill in this information to identify your case and this filing:

 Debtor 1                    Phillip James Strosahl
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF WISCONSIN

 Case number            20-21076                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        N94 W21891 Schlei Road                                                         Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Menomonee Falls                   WI        53051-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $270,000.00                $270,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Waukesha                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                                        Case 20-21076-beh                              Doc 17           Filed 03/10/20            Page 3 of 62
 Debtor 1         Phillip James Strosahl                                                                                        Case number (if known)          20-21076

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        N52 W14413 Aryshire Court                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Menomonee Falls                   WI        53051-0000                        Land                                            entire property?              portion you own?
        City                              State              ZIP Code                 Investment property                                    $300,000.00                     $300,000.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only
        Waukesha                                                                      Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $570,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Ford                                            Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        E150                                               Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2002                                               Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                     145,000                 Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
         Fair condition
                                                                           Check if this is community property                                      $686.00                       $686.00
                                                                           (see instructions)



  3.2     Make:         Chevrolet                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Trailblazer                                        Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2006                                               Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                     175,000                 Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
         Fair condition
                                                                           Check if this is community property                                   $1,024.00                      $1,024.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy

                                        Case 20-21076-beh                            Doc 17           Filed 03/10/20                  Page 4 of 62
 Debtor 1        Phillip James Strosahl                                                                             Case number (if known)       20-21076

  3.3    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Escape                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                245,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Poor condition
                                                                     Check if this is community property                                  $517.00                    $517.00
                                                                     (see instructions)



  3.4    Make:       Honda                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Ridgeline                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                   7,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $31,394.00                 $31,394.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Trailer                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Utility 5 x 10                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2000                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                                 $500.00                     $500.00
                                                                     (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $34,121.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    See attached                                                                                                                  $12,291.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    See attached                                                                                                                    $1,300.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                                   Case 20-21076-beh                           Doc 17         Filed 03/10/20                 Page 5 of 62
 Debtor 1       Phillip James Strosahl                                                              Case number (if known)     20-21076
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    See attached                                                                                                   $850.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Shoes and everyday clothes                                                                                   $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Wedding ring, Seiko and Timex watches                                                                          $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    Rescue mutt                                                                                                        $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Hearing aids                                                                                                 Unknown



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $15,741.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                   Case 20-21076-beh                   Doc 17        Filed 03/10/20         Page 6 of 62
 Debtor 1         Phillip James Strosahl                                                                                           Case number (if known)    20-21076

        Yes................................................................................................................

                                                                                                                                         Cash                                  $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking ending in
                                              17.1.       7083               First Bank Financial Centre                                                                     $2,227.99


                                                          Checking/UTMA
                                              17.2.       ending in 7219                          First Bank Financial Centre (minor daughter)                                   $38.61


                                                          Savings ending in
                                              17.3.       7287                                    First Bank Financial Centre                                                    $21.79


                                                          Savings ending in
                                              17.4.       8258                                    First Bank Financial Centre                                                  $506.37


                                                          Savings/UTMA
                                              17.5.       ending in 8241                          First Bank Financial Centre (minor daughter)                                 $812.66



                                              17.6.       Checking/Savings                        Wells Fargo                                                                    $10.74


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                     % of ownership:

                                                  Strosahl Family, LLC                                                                      25           %                 $22,000.00


                                                  Strosahl & Co. CPA's S.C.                                                                100           %                         $0.00


                                                  Strosahl Wealth Management LLC                                                           100           %                         $0.00


                                                  Strosahl Properties LLC                                                                  100           %                         $0.00


                                                  Trusted CPA's & Advisors LLC                                                             100           %                   Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:
Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy

                                           Case 20-21076-beh                                   Doc 17                 Filed 03/10/20        Page 7 of 62
 Debtor 1         Phillip James Strosahl                                                                   Case number (if known)   20-21076

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                         401(k)                          Strosahl & Co. (RMS Retirement Solutions)                              $181,744.30


                                         IRA                             Avantax                                                                    $7,240.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                       Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                     Tomorrow's Scholar 529 ending in 1638                                                                          $3,210.29


                                     Tomorrow's Scholar 529 ending in 1646                                                                          $4,337.55


                                     Tomorrow's Scholar 529 ending in 7664                                                                          $6,228.10


                                     Tomorrow's Scholar 529 ending in 8683                                                                          $6,228.10


                                     Tomorrow's Scholar 529 ending in 8701                                                                        $18,495.12


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                                CPA license; securities license 6 & 7; life insurance sales license                                 Unknown


 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

Official Form 106A/B                                                 Schedule A/B: Property                                                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 20-21076-beh               Doc 17         Filed 03/10/20             Page 8 of 62
 Debtor 1       Phillip James Strosahl                                                                 Case number (if known)   20-21076
28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         2019 return not yet filed                           State                                Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         American Family                                      Jennifer Wesela                                     $6,576.00


                                         CCHP (health insurance)                              Phillip Strosahl and
                                                                                              minor daughter                                            $0.00


                                         AICPA/(AON) (disability)                             Phillip Strosahl                                          $0.00


                                         American Family (homeowners)                         Phillip Strosahl                                          $0.00


                                         AICPA/(AON) (term life)                              Jennifer Wesela                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


Official Form 106A/B                                                 Schedule A/B: Property                                                             page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                                   Case 20-21076-beh                   Doc 17        Filed 03/10/20           Page 9 of 62
 Debtor 1         Phillip James Strosahl                                                                                                Case number (if known)   20-21076

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $259,877.62


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $570,000.00
 56. Part 2: Total vehicles, line 5                                                                          $34,121.00
 57. Part 3: Total personal and household items, line 15                                                     $15,741.00
 58. Part 4: Total financial assets, line 36                                                                $259,877.62
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $309,739.62               Copy personal property total             $309,739.62

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $879,739.62




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy

                                       Case 20-21076-beh                              Doc 17              Filed 03/10/20                        Page 10 of 62
                                            SCHEDULE A/B
                                             Part 3, No. 6

                HOUSEHOLD GOODS AND FURNISHINGS
                         ITEM DESCRIPTION                               VALUE

KITCHEN
LG REFRIGERATOR                                                     $    1,100.00
LG STOVE                                                            $      900.00
GE PORTABLE DISHWASHER                                              $      300.00
SMALL APPLIANCES                                                    $      100.00
SHELF UNIT                                                          $       10.00
                                                                                        $2,410.00
DINING ROOM
TABLE                                                               $     100.00
CHAIRS (6)                                                          $     120.00
CHINA CABINET                                                       $     100.00
SERVER                                                              $     100.00
SHELF                                                               $      20.00
WINE GLASSES                                                        $      20.00
GLASS BOWLS (4)                                                     $      80.00
VASES                                                               $      20.00
                                                                                         $560.00
LIVING ROOM
GRANDFATHER CLOCK (Howard Miller)                                   $     500.00
SLEEPER SOFA                                                        $      50.00
CHAIR AND OTTOMAN                                                   $      50.00
GLIDER CHAIR AND FOOTREST                                           $      50.00
COFFEE TABLE                                                        $      10.00
FLOOR LAMPS (2)                                                     $      10.00
AIR FILTER                                                          $      25.00
END TABLE                                                           $       5.00
SHELF                                                               $       5.00
                                                                                         $705.00
FRONT HALL
SHELF UNIT                                                          $      10.00
STEP LADDER                                                         $       5.00
                                                                                          $15.00
MASTER BEDROOM
KING BED SET (25 years old)                                         $     100.00
END TABLE                                                           $      10.00
LARGE MIRROR                                                        $      10.00
CEDAR CHEST                                                         $      50.00
COFFEE TABLE                                                        $      10.00
DRESSER                                                             $      25.00
BEDSIDE TABLE                                                       $      50.00
GLIDER AND FOOT REST                                                $      50.00
FOLDING TABLE (6 FT.)                                               $      10.00



                  Case 20-21076-beh    Doc 17      Filed 03/10/20       Page 11 of 62
                                       SCHEDULE A/B
                                        Part 3, No. 6

MASTER BEDROOM (CONT'D)
MAGAZINE RACK                                                  $      10.00
BATHROOM SHELF                                                 $       5.00
                                                                                   $330.00
BEDROOM/DAUGHTER
FULL BED                                                       $      50.00
DRESSER                                                        $      50.00
MAKEUP TABLE                                                   $      25.00
SHELF                                                          $      10.00
CHAIR                                                          $      10.00
MIRROR                                                         $      10.00
TABLE LAMPS (2)                                                $      10.00
                                                                                   $165.00
THIRD BEDROOM
TWIN BUNK BEDS                                                 $      50.00
FUTON                                                          $      25.00
SMALL DRESSER                                                  $      25.00
FLOOR LAMP                                                     $      10.00
OFFICE CABINET                                                 $      25.00
STANDING FAN                                                   $       5.00
                                                                                   $140.00
TV ROOM
CHAIR AND OTTOMAN                                              $      20.00
RECLINER                                                       $      20.00
TABLE                                                          $       5.00
SHELVING UNIT                                                  $      10.00
END TABLE                                                      $       5.00
FLOOR LAMPS (2)                                                $      10.00
DESK LAMPS (4)                                                 $       8.00
                                                                                    $78.00
PORCH
SHELVING UNITS (2)                                             $      20.00
BATHROOM SHELVES (2)                                           $      40.00
COOLERS (3)                                                    $      15.00
SHOE RACK                                                      $       5.00
DECK CHAIRS (4)                                                $       8.00
SHOP VAC (2)                                                   $      10.00
OLD TABLE                                                      $      20.00
CLOSET SHELVES (2)                                             $      20.00
                                                                                   $138.00
BASEMENT
LG WASHER                                                      $     600.00
LG DRYER                                                       $     600.00
SHELVES (3)                                                    $      30.00
REFRIGERATOR                                                   $      50.00
FREEZER                                                        $      25.00


                 Case 20-21076-beh   Doc 17   Filed 03/10/20       Page 12 of 62
                                          SCHEDULE A/B
                                           Part 3, No. 6
BASEMENT (CONT'D)
FILE CABINET                                                      $      10.00
FUTON (2)                                                         $      50.00
BOOKSHELVES (2)                                                   $      50.00
FOLDING TABLE (4 FT.)                                             $      10.00
FRAMED PRINTS (10)                                                $     250.00
CHINA SETS (2)                                                    $     200.00
SHELVES (2)                                                       $      20.00
AIR PURIFIER                                                      $      25.00
SUITCASES (3)                                                     $      15.00
TOYS                                                              $     100.00
                                                                                       $2,035.00
GARAGE
RIDING MOWER WITH ATTACHMENTS                                     $    1,500.00
SNOW BLOWER                                                       $      300.00
PUSH LAWNMOWER                                                    $      200.00
PUSH LAWNMOWER                                                    $       25.00
SHELVES (2)                                                       $       20.00
ASSORTED HOUSEHOLD TOOLS                                          $      100.00
GARDEN HAND TOOLS                                                 $      100.00
LAWN TOOLS                                                        $      200.00
TOOL BOX                                                          $       50.00
CAR TOP CARRIER                                                   $       25.00
CARGO CARRIER                                                     $       25.00
WHEELBARROWS (2)                                                  $       20.00
EXTENSION LADDERS (2)                                             $       50.00
STEP LADDERS (4)                                                  $      100.00
                                                                                       $2,715.00
YARD
DIMENSION ONE CALIFORNIA HOT TUB (2 years old)                    $    3,000.00
                                                                                       $3,000.00

     TOTAL HOUSEHOLD GOODS AND FURNISHINGS                                            $12,291.00




                 Case 20-21076-beh     Doc 17    Filed 03/10/20       Page 13 of 62
                                           SCHEDULE A/B
                                            Part 3, No. 7

                              ELECTRONICS
                        ITEM DESCRIPTION                               VALUE

50'"TCL TV                                                         $      50.00
65" TCL TV                                                         $     200.00
40" SAMSUNG TV                                                     $      50.00
STEREOS (2) WITH BASS AND SPEAKERS                                 $     100.00
PRINTER                                                            $     100.00
LAPTOP                                                             $     300.00
CELL PHONES (6)                                                    $     500.00

    TOTAL ELECTRONICS                                                                  $1,300.00




               Case 20-21076-beh      Doc 17      Filed 03/10/20       Page 14 of 62
                                        SCHEDULE A/B
                                         Part 3, No. 9

                       SPORTS AND HOBBIES
                     ITEM DESCRIPTION                               VALUE

KAYAKS (2)                                                      $     150.00
TREK BICYCLES (3) (OLD, LOW-END)                                $     300.00
BIKE RACKS (2)                                                  $      50.00
TREADMILL (15 years old)                                        $      50.00
CONSOLE PIANO (CABLE COMPANY 1965)                              $     300.00

    TOTAL SPORTS AND HOBBIES                                                        $850.00




               Case 20-21076-beh     Doc 17    Filed 03/10/20       Page 15 of 62
 Fill in this information to identify your case:

 Debtor 1                 Phillip James Strosahl
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           20-21076
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      N94 W21891 Schlei Road                                         $270,000.00                               $75,000.00      Wis. Stat. § 815.20
      Menomonee Falls, WI 53051
      Waukesha County                                                                      100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit

      2019 Honda Ridgeline 7,000 miles                                $31,394.00                                 $4,000.00     Wis. Stat. § 815.18(3)(g)
      Line from Schedule A/B: 3.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      See attached                                                    $12,291.00                               $12,000.00      Wis. Stat. § 815.18(3)(d)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking ending in 7083: First Bank                              $2,227.99                                 $2,227.99     Wis. Stat. § 815.18(3)(k)
      Financial Centre
      Line from Schedule A/B: 17.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Savings ending in 7287: First Bank                                  $21.79                                    $21.79     Wis. Stat. § 815.18(3)(k)
      Financial Centre
      Line from Schedule A/B: 17.3                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17       Filed 03/10/20               Page 16 of 62
 Debtor 1    Phillip James Strosahl                                                                      Case number (if known)     20-21076
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Savings ending in 8258: First Bank                                  $506.37                                   $506.37        Wis. Stat. § 815.18(3)(k)
     Financial Centre
     Line from Schedule A/B: 17.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking/Savings: Wells Fargo                                        $10.74                                    $10.74        Wis. Stat. § 815.18(3)(k)
     Line from Schedule A/B: 17.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Trusted CPA's & Advisors LLC                                      Unknown                                 $15,000.00         Wis. Stat. § 815.18(3)(b)
     100 % ownership
     Line from Schedule A/B: 19.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Strosahl & Co. (RMS                                     $181,744.30                              $181,744.30         Wis. Stat. § 815.18(3)(j)
     Retirement Solutions)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Avantax                                                      $7,240.00                                 $7,240.00        Wis. Stat. § 815.18(3)(j)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tomorrow's Scholar 529 ending in                                  $3,210.29                                 $3,210.29        Wis. Stat. §§ 815.18(3)(p),
     1638                                                                                                                         14.64(7)
     Line from Schedule A/B: 24.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tomorrow's Scholar 529 ending in                                  $4,337.55                                 $4,337.55        Wis. Stat. §§ 815.18(3)(p),
     1646                                                                                                                         14.64(7)
     Line from Schedule A/B: 24.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tomorrow's Scholar 529 ending in                                  $6,228.10                                 $6,228.10        Wis. Stat. §§ 815.18(3)(p),
     7664                                                                                                                         14.64(7)
     Line from Schedule A/B: 24.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tomorrow's Scholar 529 ending in                                  $6,228.10                                 $6,228.10        Wis. Stat. §§ 815.18(3)(p),
     8683                                                                                                                         14.64(7)
     Line from Schedule A/B: 24.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tomorrow's Scholar 529 ending in                                 $18,495.12                               $18,495.12         Wis. Stat. §§ 815.18(3)(p),
     8701                                                                                                                         14.64(7)
     Line from Schedule A/B: 24.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     American Family                                                   $6,576.00                                 $6,576.00        Wis. Stat. § 815.18(3)(f)(2)
     Beneficiary: Jennifer Wesela
     Line from Schedule A/B: 31.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17        Filed 03/10/20               Page 17 of 62
 Debtor 1    Phillip James Strosahl                                                                      Case number (if known)     20-21076
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     AICPA/(AON) (term life)                                                $0.00                                     $0.00       Wis. Stat. § 815.18(3)(f)(2)
     Beneficiary: Jennifer Wesela
     Line from Schedule A/B: 31.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17        Filed 03/10/20               Page 18 of 62
 Fill in this information to identify your case:

 Debtor 1                   Phillip James Strosahl
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           20-21076
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         First Bank Financial
 2.1                                                                                                          $201,206.56               $270,000.00                     $0.00
         Centre                                   Describe the property that secures the claim:
         Creditor's Name                          N94 W21891 Schlei Road
                                                  Menomonee Falls, WI 53051
                                                  Waukesha County
                                                  As of the date you file, the claim is: Check all that
         P.O. Box 1004                            apply.
         Oconomowoc, WI 53066                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          3/2019                    Last 4 digits of account number        0831




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                                     Case 20-21076-beh                     Doc 17           Filed 03/10/20               Page 19 of 62
 Debtor 1 Phillip James Strosahl                                                                              Case number (if known)   20-21076
               First Name                  Middle Name                      Last Name


         First Bank Financial
 2.2                                                                                                                 $16,949.18         $270,000.00             $0.00
         Centre                                     Describe the property that secures the claim:
         Creditor's Name                            N94 W21891 Schlei Road
                                                    Menomonee Falls, WI 53051
                                                    Waukesha County
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 1004                              apply.
         Oconomowoc, WI 53066                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   HELOC
       community debt

 Date debt was incurred          11/2019                     Last 4 digits of account number         2793

 2.3     Honda Financial Services                   Describe the property that secures the claim:                    $27,170.00          $31,394.00             $0.00
         Creditor's Name                            2019 Honda Ridgeline 7,000 miles

                                                    As of the date you file, the claim is: Check all that
         P.O. Box 5308                              apply.
         Elgin, IL 60121                                 Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          04/2019                     Last 4 digits of account number         8764

         Village of Menomonee
 2.4                                                                                                                   $3,103.42        $300,000.00       $3,103.42
         Falls                                      Describe the property that secures the claim:
         Creditor's Name                            N52 W14413 Aryshire Court
         W156 N8480 Pilgrim                         Menomonee Falls, WI 53051
         Road                                       Waukesha County
                                                    As of the date you file, the claim is: Check all that
         Menomonee Falls, WI                        apply.
         53051                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Balance of 2019 real estate taxes plus interest ($30.58)
       community debt                                                                          and penalty ($15.29)

 Date debt was incurred          2019                        Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                                     Case 20-21076-beh                        Doc 17           Filed 03/10/20                Page 20 of 62
 Debtor 1 Phillip James Strosahl                                                                              Case number (if known)   20-21076
               First Name                  Middle Name                      Last Name


         Village of Menomonee
 2.5                                                                                                                   Unknown            $270,000.00       Unknown
         Falls                                      Describe the property that secures the claim:
         Creditor's Name                            N94 W21891 Schlei Road
         W156 N8480 Pilgrim                         Menomonee Falls, WI 53051
         Road                                       Waukesha County
                                                    As of the date you file, the claim is: Check all that
         Menomonee Falls, WI                        apply.
         53051                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Real estate taxes for January-February, 2020
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.6     Wells Fargo Bank                           Describe the property that secures the claim:                   $287,667.74           $300,000.00             $0.00
         Creditor's Name                            N52 W14413 Aryshire Court
                                                    Menomonee Falls, WI 53051
                                                    Waukesha County
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 14411                             apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2014                        Last 4 digits of account number         1693

 2.7     Wells Fargo Bank                           Describe the property that secures the claim:                    $18,698.74           $300,000.00       $6,366.48
         Creditor's Name                            N52 W14413 Aryshire Court
                                                    Menomonee Falls, WI 53051
                                                    Waukesha County
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 10335                             apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2014                        Last 4 digits of account number         1998


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $554,795.64

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                     Case 20-21076-beh                        Doc 17           Filed 03/10/20                Page 21 of 62
 Debtor 1 Phillip James Strosahl                                                                 Case number (if known)          20-21076
              First Name                Middle Name                  Last Name


   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $554,795.64

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.6
        Gray & Associates LLP
        Attn: Ian Thomson                                                                  Last 4 digits of account number
        16345 W. Glendale Drive
        New Berlin, WI 53151-2841




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                  Case 20-21076-beh                   Doc 17            Filed 03/10/20             Page 22 of 62
 Fill in this information to identify your case:

 Debtor 1                     Phillip James Strosahl
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF WISCONSIN

 Case number           20-21076
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                          Unknown           Unknown               Unknown
              Priority Creditor's Name
              Office of District Counsel                             When was the debt incurred?
              211 West Wisconsin Avenue
              P.O. Box 3205
              Milwaukee, WI 53203
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              39701                                           Best Case Bankruptcy

                                      Case 20-21076-beh                      Doc 17           Filed 03/10/20                   Page 23 of 62
 Debtor 1 Phillip James Strosahl                                                                           Case number (if known)          20-21076

 2.2      Internal Revenue Service                                   Last 4 digits of account number                        Unknown            Unknown             Unknown
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?
          Operations
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes


          WI Dept. of Workforce
 2.3      Development                                                Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          Unemployment Comp. Division                                When was the debt incurred?
          PO Box 7945
          Madison, WI 53707-7945
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes


 2.4      Wisconsin Dept. of Revenue                                 Last 4 digits of account number                        Unknown            Unknown             Unknown
          Priority Creditor's Name
          Special Procedures Unit                                    When was the debt incurred?
          PO Box 8901
          Madison, WI 53708-8901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy

                                  Case 20-21076-beh                          Doc 17           Filed 03/10/20                 Page 24 of 62
 Debtor 1 Phillip James Strosahl                                                                           Case number (if known)            20-21076

 2.5        Wisconsin Dept. of Revenue                               Last 4 digits of account number                         Unknown                Unknown                 Unknown
            Priority Creditor's Name
            PO Box 8946                                              When was the debt incurred?
            Madison, WI 53708-8946
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes



 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        American Express                                           Last 4 digits of account number        1009                                                      $32,223.64
            Nonpriority Creditor's Name
            P.O. Box 981535                                            When was the debt incurred?            11/2018-2019
            El Paso, TX 79998
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Credit card (Strosahl & Co. CPA's S.C.)




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

                                   Case 20-21076-beh                         Doc 17           Filed 03/10/20                  Page 25 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)         20-21076

 4.2      American Express                                           Last 4 digits of account number       1001                                             $2,903.00
          Nonpriority Creditor's Name
          P.O. Box 981535                                            When was the debt incurred?           01/2010-2013
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Line of credit (Strosahl & Co. CPA's S.C.)


 4.3      AT&T                                                       Last 4 digits of account number       0710                                             Unknown
          Nonpriority Creditor's Name
          901 Marquette Avenue N                                     When was the debt incurred?           2014-2020
          Suite 800
          Minneapolis, MN 55402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guarantee for business phone
              Yes                                                       Other. Specify   service (Strosahl & Co. CPA's S.C.)


 4.4      Bank of America                                            Last 4 digits of account number       9856                                             $5,189.72
          Nonpriority Creditor's Name
          P.O. Box 982238                                            When was the debt incurred?           05/2019-10/2019
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card (Strosahl & Co. CPA's S.C.)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17           Filed 03/10/20                 Page 26 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)         20-21076

 4.5      Bank of America                                            Last 4 digits of account number       4326                                           $29,863.72
          Nonpriority Creditor's Name
          P.O. Box 982234                                            When was the debt incurred?           01/2013-2019
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card (personal/used for business)


 4.6      Citibank                                                   Last 4 digits of account number       2656                                           $23,925.03
          Nonpriority Creditor's Name
          P.O. Box 790046                                            When was the debt incurred?           02/2019-10/2019
          St. Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card (Strosahl & Co. CPA's S.C.)


 4.7      Dell Financial Services                                    Last 4 digits of account number       7063                                             $9,223.00
          Nonpriority Creditor's Name
          P.O. Box 81577                                             When was the debt incurred?           2018
          Austin, TX 78708-1577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business computer lease by Strosahl & Co.
              Yes                                                       Other. Specify   CPA's, personally guaranteed by Debtor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17           Filed 03/10/20                 Page 27 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)         20-21076

 4.8      First Bank Financial Centre                                Last 4 digits of account number       5964                                               $618.09
          Nonpriority Creditor's Name
          P.O. Box 6335                                              When was the debt incurred?           11/2019
          Fargo, ND 58125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card (personal)


 4.9      Jennifer Wesela                                            Last 4 digits of account number                                                      $93,000.00
          Nonpriority Creditor's Name
          2607 Storybrook Preserve Drive                             When was the debt incurred?           2014
          Odessa, FL 33556
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Property settlement in divorce


 4.1
 0        Landmark Credit Union                                      Last 4 digits of account number       141                                            $76,424.10
          Nonpriority Creditor's Name
          2775 S. Moorland Road                                      When was the debt incurred?           2016
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business loan for Strosahl & Co. CPA's
              Yes                                                       Other. Specify   S.C. personally guaranteed by Debtor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17           Filed 03/10/20                 Page 28 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)         20-21076

 4.1
 1        Sam's Club Mastercard                                      Last 4 digits of account number       7308                                           $23,900.00
          Nonpriority Creditor's Name
          P.O. Box 965004                                            When was the debt incurred?           12/2018-10/2019
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card (Strosahl & Co. CPA's S.C.)


 4.1
 2        SBA                                                        Last 4 digits of account number       5503                                          $471,882.00
          Nonpriority Creditor's Name
          801 R Street                                               When was the debt incurred?           2010
          Suite 101
          Fresno, CA 93721
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Guarantee of loan on Campbell Drive
              Yes                                                       Other. Specify   property in Strosahl Properties LLC


 4.1
 3        Verizon Wireless                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Bankruptcy Administration                                  When was the debt incurred?           Various
          500 Technology Drive
          Suite 550
          Weldon Spring, MO 63304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cell phone




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17           Filed 03/10/20                 Page 29 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)         20-21076

 4.1
 4        Village of Menomonee Falls                                 Last 4 digits of account number                                                      $61,349.00
          Nonpriority Creditor's Name
          W156 N8480 Pilgrim Road                                    When was the debt incurred?           2009
          Menomonee Falls, WI 53051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Revolving loan fund; other guarantee of
                                                                                         loan
                                                                                         Campbell Drive property in Strosahl
              Yes                                                       Other. Specify   Properties


 4.1
 5        Waste Management                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2625 West Grandview Road                                   When was the debt incurred?           2009-2019
          Phoenix, AZ 85023
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guarantee (Strosahl & Co. CPA's
              Yes                                                       Other. Specify   S.C.)


 4.1
 6        Wells Fargo PLOC                                           Last 4 digits of account number       4904                                           $18,727.49
          Nonpriority Creditor's Name
          P.O. Box 522                                               When was the debt incurred?           04/15/2019
          Des Moines, IA 50306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal line of credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17           Filed 03/10/20                 Page 30 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)         20-21076

 4.1
 7         Wells Fargo PLOC                                          Last 4 digits of account number       8753                                             $1,980.00
           Nonpriority Creditor's Name
           P.O. Box 522                                              When was the debt incurred?           04/15/2019
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal line of credit


 4.1
 8         Westbury Bank                                             Last 4 digits of account number       6483                                          $681,836.00
           Nonpriority Creditor's Name
           200 South Main Street                                     When was the debt incurred?           2009
           West Bend, WI 53095
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Guarantee of mortgage
                                                                                         Campbell Drive property in Strosahl
              Yes                                                       Other. Specify   Properties


 4.1
 9         Wisconsin Document Imaging                                Last 4 digits of account number                                                        $1,500.00
           Nonpriority Creditor's Name
           1850 Velp Avenue                                          When was the debt incurred?
           Suite 1
           Green Bay, WI 54303-6609
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Security deposit

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 20-21076-beh                       Doc 17           Filed 03/10/20                 Page 31 of 62
 Debtor 1 Phillip James Strosahl                                                                         Case number (if known)          20-21076
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gurstel Law Firm P.C.                                         Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Anjali Sharma                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 622 North Water Street
 Suite 400
 Milwaukee, WI 53202
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                1,534,544.79

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                1,534,544.79




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                                  Case 20-21076-beh                         Doc 17         Filed 03/10/20                  Page 32 of 62
 Fill in this information to identify your case:

 Debtor 1                  Phillip James Strosahl
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF WISCONSIN

 Case number           20-21076
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 20-21076-beh                          Doc 17   Filed 03/10/20           Page 33 of 62
 Fill in this information to identify your case:

 Debtor 1                     Phillip James Strosahl
                              First Name                          Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)          First Name                          Middle Name               Last Name


 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF WISCONSIN

 Case number             20-21076
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?                Wisconsin       . Fill in the name and current address of that person.
                         Jennifer Wesela f/k/a Jennifer Strosahl
                         2607 Storybrook Preserve Drive
                         Odessa, FL 33556
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                              Check all schedules that apply:


    3.1         Jennifer Wesela                                                                                Schedule D, line
                2607 Storybrook Preserve Drive                                                                 Schedule E/F, line 4.14
                Odessa, FL 33556
                                                                                                               Schedule G
                                                                                                            Village of Menomonee Falls



    3.2         Jennifer Wesela                                                                               Schedule D, line
                2607 Storybrook Preserve Drive                                                                Schedule E/F, line         4.1
                Odessa, FL 33556
                                                                                                              Schedule G
                                                                                                            American Express




Official Form 106H                                                                      Schedule H: Your Codebtors                                      Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                      Case 20-21076-beh                            Doc 17   Filed 03/10/20         Page 34 of 62
 Debtor 1 Phillip James Strosahl                                                         Case number (if known)   20-21076


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.3      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line      4.2
             Odessa, FL 33556
                                                                                                Schedule G
                                                                                              American Express



    3.4      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line      4.4
             Odessa, FL 33556
                                                                                                Schedule G
                                                                                              Bank of America



    3.5      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line      4.5
             Odessa, FL 33556
                                                                                                Schedule G
                                                                                              Bank of America



    3.6      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line 4.10
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Landmark Credit Union



    3.7      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line  4.11
             Odessa, FL 33556
                                                                                                Schedule G
                                                                                              Sam's Club Mastercard



    3.8      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line      4.12
             Odessa, FL 33556
                                                                                                Schedule G
                                                                                              SBA



    3.9      Jennifer Wesela                                                                    Schedule D, line
             2607 Storybrook Preserve Drive                                                     Schedule E/F, line      4.18
             Odessa, FL 33556
                                                                                                Schedule G
                                                                                              Westbury Bank



    3.10     Strosahl & Co. CPA's S.C.                                                           Schedule D, line
             W136 N5285 Campbell Drive                                                           Schedule E/F, line 4.14
             Menomonee Falls, WI 53051
                                                                                                 Schedule G
                                                                                              Village of Menomonee Falls




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                                  Case 20-21076-beh                  Doc 17   Filed 03/10/20         Page 35 of 62
 Debtor 1 Phillip James Strosahl                                                         Case number (if known)   20-21076


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.11     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.5
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Bank of America



    3.12     Strosahl & Co. CPA's S.C.                                                           Schedule D, line
             W136 N5285 Campbell Drive                                                           Schedule E/F, line     4.6
             Menomonee Falls, WI 53051
                                                                                                 Schedule G
                                                                                              Citibank



    3.13     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line    4.7
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Dell Financial Services



    3.14     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line 4.10
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Landmark Credit Union



    3.15     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line  4.11
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Sam's Club Mastercard



    3.16     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.12
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              SBA



    3.17     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.15
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Waste Management



    3.18     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.18
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Westbury Bank




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                                  Case 20-21076-beh                  Doc 17   Filed 03/10/20         Page 36 of 62
 Debtor 1 Phillip James Strosahl                                                         Case number (if known)   20-21076


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.19     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line 4.19
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Wisconsin Document Imaging



    3.20     Strosahl & Co. CPA's S.C.                                                          Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.3
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              AT&T



    3.21     Strosahl & Co. CPA's, S.C.                                                         Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.2
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              American Express



    3.22     Strosahl & Co. CPAs S.C.                                                           Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.1
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              American Express



    3.23     Strosahl & Co. CPAs S.C.                                                           Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.4
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Bank of America



    3.24     Strosahl Properties LLC                                                             Schedule D, line
             W136 N5285 Campbell Drive                                                           Schedule E/F, line 4.14
             Menomonee Falls, WI 53051
                                                                                                 Schedule G
                                                                                              Village of Menomonee Falls



    3.25     Strosahl Properties LLC                                                            Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.12
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              SBA



    3.26     Strosahl Properties LLC                                                            Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.18
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Westbury Bank




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                                  Case 20-21076-beh                  Doc 17   Filed 03/10/20         Page 37 of 62
 Debtor 1 Phillip James Strosahl                                                         Case number (if known)   20-21076


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.27     Strosahl Properties LLC                                                            Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line 4.19
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Wisconsin Document Imaging



    3.28     Strosahl Wealth Management LLC                                                      Schedule D, line
             W136 N5285 Campbell Drive                                                           Schedule E/F, line 4.14
             Menomonee Falls, WI 53051
                                                                                                 Schedule G
                                                                                              Village of Menomonee Falls



    3.29     Strosahl Wealth Management LLC                                                     Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.3
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              AT&T



    3.30     Strosahl Wealth Management LLC                                                     Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.12
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              SBA



    3.31     Strosahl Wealth Management LLC                                                     Schedule D, line
             W136 N5285 Campbell Drive                                                          Schedule E/F, line      4.18
             Menomonee Falls, WI 53051
                                                                                                Schedule G
                                                                                              Westbury Bank




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                                  Case 20-21076-beh                  Doc 17   Filed 03/10/20         Page 38 of 62
Fill in this information to identify your case:

Debtor 1                      Phillip James Strosahl

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF WISCONSIN

Case number               20-21076                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            CPA and Financial Advisor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Trusted CPA's & Advisors LLC

       Occupation may include student        Employer's address    N96 W18221 County Line Road
       or homemaker, if it applies.                                Suite 206
                                                                   Menomonee Falls, WI 53051

                                             How long employed there?         7 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                                 Case 20-21076-beh             Doc 17         Filed 03/10/20             Page 39 of 62
Debtor 1   Phillip James Strosahl                                                                Case number (if known)    20-21076


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      14,947.00        $               N/A
     8b. Interest and dividends                                                           8b.        $           0.00        $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          14,947.00        $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              14,947.00 + $            N/A = $          14,947.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         14,947.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Have lost clients, but working at getting new ones.




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
                           Case 20-21076-beh                 Doc 17         Filed 03/10/20                 Page 40 of 62
Case 20-21076-beh   Doc 17   Filed 03/10/20   Page 41 of 62
Case 20-21076-beh   Doc 17   Filed 03/10/20   Page 42 of 62
Case 20-21076-beh   Doc 17   Filed 03/10/20   Page 43 of 62
Case 20-21076-beh   Doc 17   Filed 03/10/20   Page 44 of 62
Fill in this information to identify your case:

Debtor 1                 Phillip James Strosahl                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF WISCONSIN                                              MM / DD / YYYY

Case number           20-21076
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             17                   Yes
                                                                                                                                             No
                                                                                   Son                                  20                   Yes
                                                                                                                                             No
                                                                                   Daughter                             21                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,428.68

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            458.67
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            100.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
                               Case 20-21076-beh                   Doc 17          Filed 03/10/20                Page 45 of 62
Debtor 1     Phillip James Strosahl                                                                    Case number (if known)      20-21076

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 327.71
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 390.46
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                674.31
8.    Childcare and children’s education costs                                                 8. $                                                125.66
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                281.47
10.   Personal care products and services                                                    10. $                                                  85.30
11.   Medical and dental expenses                                                            11. $                                                 933.53
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 563.33
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 193.53
14.   Charitable contributions and religious donations                                       14. $                                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                 511.15
      15b. Health insurance                                                                15b. $                                               1,669.42
      15c. Vehicle insurance                                                               15c. $                                                 295.25
      15d. Other insurance. Specify: Disability                                            15d. $                                                  45.20
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Federal and Wisconsin income tax                                              16. $                                              3,423.75
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  502.40
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                              1,000.00
19.   Other payments you make to support others who do not live with you.                         $                                                 0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                 100.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:    401k and IRA                                                        21. +$                                             2,750.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      15,959.82
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      15,959.82
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              14,947.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             15,959.82

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -1,012.82

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Will have another in college starting in the fall -- 3 in total for 1 year, then back to 2. One car
                          will need major repair or replacement. Medical might be higher due to deferred procedure.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                            Case 20-21076-beh                     Doc 17          Filed 03/10/20                 Page 46 of 62
 Fill in this information to identify your case:

 Debtor 1                    Phillip James Strosahl
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number              20-21076
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Phillip James Strosahl                                                X
              Phillip James Strosahl                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       March 10, 2020                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                     Case 20-21076-beh                    Doc 17    Filed 03/10/20              Page 47 of 62
 Fill in this information to identify your case:

 Debtor 1                  Phillip James Strosahl
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           20-21076
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there
        N52 W14413 Aryshire Court                                From-To:                       Same as Debtor 1                                     Same as Debtor 1
        Menomonee Falls, WI 53051                                2005 - 6/2019                                                                    From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $12,426.10            Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

 Trusted CPAs & Advisors LLC                           Operating a business                                            Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                   Case 20-21076-beh                      Doc 17        Filed 03/10/20                Page 48 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)   20-21076


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                              Wages, commissions,                      $100,000.00            Wages, commissions,
 (January 1 to December 31, 2019 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

                                                      Wages, commissions,                         $3,273.33           Wages, commissions,
 Trusted CPAs & Advisors LLC                       bonuses, tips                                                   bonuses, tips
 (09/01/2019 - 12/31/2019)
                                                       Operating a business                                            Operating a business

                                                      Wages, commissions,                       $61,557.57            Wages, commissions,
 Strosahl Wealth Management LLC                    bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

                                                      Wages, commissions,                      $-21,900.66            Wages, commissions,
 Strosahl & Co. CPAs S.C.                          bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

                                                      Wages, commissions,                      $-22,463.80            Wages, commissions,
 Strosahl Properties LLC                           bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

 For the calendar year before that:                   Wages, commissions,                       $81,831.00            Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

                                                      Wages, commissions,                       $82,280.00            Wages, commissions,
 Strosahl Wealth Management LLC                    bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

 Strosahl & Co. CPAs S.C.                             Wages, commissions,                       $56,780.00            Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

                                                      Wages, commissions,                       $11,754.00            Wages, commissions,
 Strosahl Properties LLC                           bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business




5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income           Gross income
                                                  Describe below.                   each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17         Filed 03/10/20                Page 49 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)   20-21076


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Interest                                                         $2.00
 the date you filed for bankruptcy:

 For last calendar year:                           Interest                                           $62.43
 (January 1 to December 31, 2019 )

 For the calendar year before that:                Interest                                         $276.00
 (January 1 to December 31, 2018 )


                                                   Tax exempt interest                                $48.00

                                                   Dividend                                         $782.00

                                                   Capital gains                                  $1,771.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

       See attached




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17         Filed 03/10/20                Page 50 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)    20-21076


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Wells Fargo Bank, N.A.                                    Foreclosure                Waukesha Co. Cir. Ct.                       Pending
       v. Phillip J. Strosahl, et al.                                                       515 W. Moreland Blvd.                       On appeal
       19-CV-1900                                                                           Waukesha, WI 53187                          Concluded


       Westbury Bank                                             Civil                      Waukesha Co. Cir. Ct.                       Pending
       v. Strosahl Properties, LLC, et al.                                                  515 W. Moreland Blvd.                       On appeal
       19-CV-1460                                                                           Waukesha, WI 53187                          Concluded


       Landmark Credit Union                                     Civil                      Waukesha Co. Cir. Ct.                       Pending
       v. Strosahl & Co. CPA's S.C., et al.                                                 515 W. Moreland Blvd.                       On appeal
       19-CV-1277                                                                           Waukesha, WI 53187                          Concluded


       Landmark Credit Union                                     Civil                      Washington Co. Cir. Ct.                     Pending
       v. Strosahl & Co. CPA's S.C., et al.                                                 432 E. Washington St.                       On appeal
       19-CV-419                                                                            West Bend, WI 53095                         Concluded

                                                                                                                                     Dismissed 7/24/2019

       In re the Marriage of Jennifer N.                         Divorce                    Waukesha Co. Cir. Ct.                       Pending
       Strosahl a/k/a                                                                       515 W. Moreland Blvd.                       On appeal
       Jennifer Wesela v. Phillip J.                                                        Waukesha, WI 53187                          Concluded
       Strosahl
       13-FA-1218


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17         Filed 03/10/20                Page 51 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)    20-21076


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Minor daughter                                                $250 monthly allowance                                   Every month              $4,750.00
                                                                                                                              from 8/2018 to
                                                                                                                              present
       Person's relationship to you: Daughter


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Goodwill                                                      Clothes, household items, etc.                           Summer, 2019             $5,000.00
       W178 N9315 Water Tower
       Menomonee Falls, WI 53051


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Leverson Lucey & Metz S.C.                                                                                             1/20/2020                  $912.00
       106 W. Seeboth Street
       Suite 204-1
       Milwaukee, WI 53204




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17         Filed 03/10/20                Page 52 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)    20-21076


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Cricket Debt Counseling                                                                                                10/30/2019                    $36.00



       Leverson Lucey & Metz S.C.                                                                                             10/08/2019                $4,000.00
       106 W. Seeboth Street
       Suite 204-1
       Milwaukee, WI 53204


       Leverson Lucey & Metz S.C.                                                                                             11/04/2019                  $250.00
       3030 W. Highland Blvd.
       Milwaukee, WI 53208

       Leverson Lucey & Metz S.C.                                                                                             09/30/2019                  $940.00
       3030 W. Highland Blvd.
       Milwaukee, WI 53208

       Leverson Lucey & Metz S.C.                                                                                             05/09/2019                  $540.00
       3030 W. Highland Blvd.
       Milwaukee, WI 53208


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

       See attached.



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17         Filed 03/10/20                Page 53 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)    20-21076


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       Wells Fargo                                                                             Checking                                                   $198.79
                                                                 xxxx-0735                                              07/11/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                                               Money Market                                     ($7.01 balance)
       Menomonee Falls, WI 53051
                                                                                               Brokerage
                                                                                               Other



       Wells Fargo                                                                             Checking                                                   $957.38
                                                                 xxxx-8292                                              05/09/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                                               Money Market                                     ($ .01 balance)
       Menomonee Falls, WI 53051
                                                                                               Brokerage
                                                                                               Other



       Wells Fargo                                                                             Checking                                                   $56,952
                                                                 xxxx-3928                                              05/22/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                                               Money Market                                     ($ .17 balance)
       Menomonee Falls, WI 53051
                                                                                               Brokerage
                                                                                               Other

       Wells Fargo                                                                             Checking                                                 $1,238.29
                                                                 xxxx-4938                                              05/22/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                                               Money Market                                     ($ .03 balance)
       Menomonee Falls, WI 53051
                                                                                               Brokerage
                                                                                               Other


       Wells Fargo                                                                             Checking                                                   $857.50
                                                                 xxxx-0237                                              05/22/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                                               Money Market                                     ($ .01 balance)
       Menomonee Falls, WI 53051
                                                                                               Brokerage
                                                                                               Other

       Wells Fargo                                                                             Checking                                                       $3.03
                                                                 xxxx-5544                                              06/03/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                                               Money Market                                     ($ .62 balance)
       Menomonee Falls, WI 53051                                 f/b/o minor
                                                                                               Brokerage
                                                                 daughter
                                                                                               Other

       Wells Fargo                                                                             Checking                                                   $229.46
                                                                 xxxx-7272                                              06/11/2019
       W180 N9440 Premier Lane                                                                 Savings
                                                                 f/b/o minor                                                                    ($ .01 balance)
                                                                                               Money Market
       Menomonee Falls, WI 53051                                 daughter
                                                                                               Brokerage
                                                                                               Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17         Filed 03/10/20                Page 54 of 62
 Debtor 1      Phillip James Strosahl                                                                       Case number (if known)   20-21076


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)

       Wells Fargo Bank                                              N/A                                    Personal items of no value             No
       2675 N. Mayfair Road                                                                                 and legal documents                    Yes
       Wauwatosa, WI 53226


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Strosahl Properties LLC                                                                                                                     No
                                                                     N/A                                    Bikes, kayaks, old furniture,
       W136 N5285 Campbell Road                                                                                                                    Yes
                                                                                                            exercise equipment, family
       Menomonee Falls, WI 53051                                                                            (personal) files


       Previous Residence                                                                                                                          No
                                                                     N/A                                    Boxes, bikes, kayaks, car top
       N52 W14413 Aryshire Court                                                                                                                   Yes
                                                                                                            carrier, bike carriers, lawn
                                                                                                                                                in foreclosure
       Menomonee Falls, WI 53051                                                                            mower

xxxx
 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.
         No
         Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)


       Minor daughter                                                FBFC checking account                                                               $851.27
                                                                                                            Money
                                                                     ending in 7219 ($38.61)
                                                                     and savings account
                                                                     ending in 8241 ($812.66)



 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17             Filed 03/10/20            Page 55 of 62
 Debtor 1      Phillip James Strosahl                                                                           Case number (if known)   20-21076


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

       W136 N5285 Campbell Drive                                     Village of Menomonee Falls                                                      2015
       Menomonee Falls, WI 53051
       Diesel fuel spill 5 years ago
       (Village of Menomonee Falls took care
       of it.)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Strosahl & Co. CPA's S.C.                                 CPA firm                                            EIN:       XX-XXXXXXX
       W136 N5285 Campbell Drive
       Menomonee Falls, WI 53051                                 Phil Strosahl                                       From-To    1999 - Present

       Strosahl Wealth Management LLC                            Financial planning advisors                         EIN:       XX-XXXXXXX
       W136 N5285 Campbell Drive
       Menomonee Falls, WI 53051                                 Phil Strosahl                                       From-To    2007 - Present

       Strosahl Properties LLC                                   Ownership and management of                         EIN:       XX-XXXXXXX
       W136 N5285 Campbell Drive                                 rental building - Campbell Drive
       Menomonee Falls, WI 53051                                                                                     From-To    2009 - Present
                                                                 Phil Strosahl




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                  Case 20-21076-beh                      Doc 17            Filed 03/10/20                   Page 56 of 62
 Debtor 1      Phillip James Strosahl                                                                      Case number (if known)   20-21076


        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Strosahl Family LLC                                      Family cottage and scholarship                  EIN:         XX-XXXXXXX
        N94 W21891 Schlei Road                                   funds
        Menomonee Falls, WI 53051                                                                                From-To      2018-Present
                                                                 Phillip Strosahl

        Trusted CPAs and Advisors LLC                            CPA and wealth management firm                  EIN:         XX-XXXXXXX
        N96 W18221 County Line Road
        Suite 206                                                Phillip Strosahl                                From-To      03/2019-Present
        Menomonee Falls, WI 53051


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        Landmark Credit Union                                    10/09/2018
        2775 S. Moorland Road
        New Berlin, WI 53151

        Tri City National Bank                                   05/08/2019
        6400 S. 27th Street
        Oak Creek, WI 53154

        Westbury Bank                                            10/09/2018
        200 S. Main Street
        West Bend, WI 53095

        SBA                                                      10/05/2018
        Wisconsin Development Finance
        Corp.
        4618 South Biltmore Lane
        Madison, WI 53718

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Phillip James Strosahl
 Phillip James Strosahl                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date      March 10, 2020                                                Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 20-21076-beh                     Doc 17         Filed 03/10/20                  Page 57 of 62
Phillip J. Strosahl
Case No. 20-21076-beh
SOFA Question 7
Page 1
Insider’s Name and Address       Total Amount Paid/Amount You   Reason for this Payment       Dates of
                                 Still Owe                                                    Payment

Trusted CPAs & Advisors LLC      $10,000/$-0-                   Reimbursement of wealth       11/25/19
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person’s Relationship to You -
Phil’s LLC

Trusted CPAs & Advisors LLC      $4,000/$-0-                    Reimbursement of wealth       12/10/19
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person’s Relationship to You -
Phil’s LLC

Trusted CPAs & Advisors LLC      $10,000/$-0-                   Reimbursement of wealth       9/16/19
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person’s Relationship to You -
Phil’s LLC

Trusted CPAs & Advisors LLC      $15,000/$-0-                   Reimbursement of wealth       9/30/19
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person’s Relationship to You -
Phil’s LLC

Trusted CPAs & Advisors LLC      $25,000/$-0-                   Reimbursement of wealth       5/22/19
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person Relationship to You -
Phil’s LLC

Strosahl & Co. CPAs, S.C.        $12,000/$-0-                   Reimbursement of wealth       10/31/19
W136N5285 Campbell Drive                                        management expenses paid by
Menomonee Falls, WI 53051                                       Strosahl & Co. CPAs
Person Relationship to You -
Phil’s S-Corp




                      Case 20-21076-beh         Doc 17   Filed 03/10/20    Page 58 of 62
Phillip J. Strosahl
Case No. 20-21076-beh
SOFA Question 7
Page 2
Insider’s Name and Address     Total Amount Paid/Amount You     Reason for this Payment          Dates of
                               Still Owe                                                         Payment
Strosahl & Co. CPAs, S.C.      $19,550/$-0-                     Reimbursement of wealth          5/22/19
W136N5285 Campbell Drive                                        management expenses paid by
Menomonee Falls, WI 53051                                       Strosahl & Co. CPAs
Person Relationship to You -
Phil’s S-Corp

Trusted CPAs & Advisors LLC    $11,700/$-0-                     Reimbursement of wealth          2/5/20
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person Relationship to You -
Phil’s LLC

Trusted CPAs & Advisors LLC    $10,867/$-0-                     Reimbursement of wealth          2/12/20
N96W18221 County Line Rd                                        management expenses paid by
Suite 206                                                       Trusted CPAs
Menomonee Falls, WI 53051
Person Relationship to You -
Phil’s LLC

Jennifer Wesela                $3,000/$93,000                   Paid her attorney fees per MSA   11/4/19
2607 Storybrook Preserve Dr
Odessa, FL 33556
Person Relationship to You –
ex-Wife

Jennifer Wesela                $2,500/$93,000                   Paid her attorney fees per MSA   8/1/19
2607 Storybrook Preserve Dr
Odessa, FL 33556
Person Relationship to You –
ex-Wife

Jennifer Wesela                $3,000/$93,000                   Paid her attorney fees per MSA   10/29/19
2607 Storybrook Preserve Dr
Odessa, FL 33556
Person Relationship to You –
ex-Wife




                     Case 20-21076-beh          Doc 17   Filed 03/10/20     Page 59 of 62
Phillip J. Strosahl
Case No. 20-21076-beh
SOFA Question 18
Page 1

Person who Received            Description and value of           Describe any property or             Date
Transfer                       property transferred               payments received or debts paid      transfer
                                                                  in exchange                          was made
Tomorrow’s Scholar             Deposited $2,000 into 529          529 educational accounts for         11/1/19
c/o Voya Investment Mgmt       accounts                           children and grandchildren
4400 Computer Drive
Westborough, MA 01581
Person Relationship to You –
Children and Grandchildren

Tomorrow’s Scholar             Deposited $2,000 into 529          529 educational accounts for         11/1/19
c/o Voya Investment Mgmt       accounts                           children and grandchildren
4400 Computer Drive
Westborough, MA 01581
Person Relationship to You -
Children and Grandchildren

Tomorrow’s Scholar             Deposited $3,000 into 529          529 educational accounts for         11/4/19
c/o Voya Investment Mgmt       accounts                           children and grandchildren
4400 Computer Drive
Westborough, MA 01581
Person Relationship to You -
Children and Grandchildren

Tomorrow’s Scholar             Deposited $33,000 into 529         529 educational accounts for         11/5/19
c/o Voya Investment Mgmt       accounts                           children and grandchildren
4400 Computer Drive
Westborough, MA 01581
Person Relationship to You -
Children and Grandchildren

Jennifer Wesela                $3,000                             Paid her attorney fees per MSA       11/4/19
2607 Storybrook Preserve Dr
Odessa, FL 33556
Person Relationship to You –
ex-Wife

Jessie, Jack and minor child   Transferred their money to new     Funds were transferred from their    5/22/19
Strosahl                       bank $12,400                       savings accounts into my checking
N94W21891 Schlei Rd                                               account and then immediately
Menomonee Falls, WI 53051                                         into their account at the new bank
Person Relationship to You -
Children




                      Case 20-21076-beh       Doc 17       Filed 03/10/20     Page 60 of 62
Phillip J. Strosahl
Case No. 20-21076-beh
SOFA Question 18
Page 2

Person who Received             Description and value of          Describe any property or           Date
Transfer                        property transferred              payments received or debts paid    transfer
                                                                  in exchange                        was made
Bluebell Realty Trust           Down Payment on Schlei Road       Purchased new home                 2/13/19
W240N3485 Pewaukee Rd           home $10,000
Pewaukee, WI 53072
Person Relationship to You –
Sellers Real Estate Agent for
Phil’s home purchase

First Bank Financial Centre     Down Payment at Closing on        Purchased new home                 3/13/19
155 W Wisconsin Ave             Schlei Road home $45,015
Oconomowoc, WI 53066
Person Relationship to You –
Mortgage holder for new
home

NFS LLC                         $7,000                            2019 IRA Contribution for Phil     11/13/19
c/o Advantax Wealth Mgmt
P.O. Box 650622
Dallas, TX 75265
Person Relationship to You –
IRA Custodian

Jessica Strosahl                $3,000 from her 529 plan          None                               1/30/20
Daughter                        for tuition

Jack Strosahl                   $3,000 from his 529 plan          None                               1/30/20
Son                             for tuition

Strosahl Family LLC             Transferred 20% ownership         Received a 25% ownership           01/2019
N96 W21891 Schlei Road          interest in 14053 S. Half Moon    interest in the LLC.
Menomonee Falls, WI 53051       Lake Rd., Pound, WI.
                                Estimates value of 20%            All assets are restricted by LLC   05/2019
                                ownership stake is $20,000.       operating agreement; can’t be
                                Also transferred $8,000 from WF   used for my personal benefit or
                                account ending in 2865 on         sold.
                                1/17/2019 (cottage operating
                                account) and $4,532.31 from
                                same account on 5/9/2019.
                                All owners had contributed
                                annually to this account.
Person Relationship to You –
Part owner




                      Case 20-21076-beh        Doc 17      Filed 03/10/20     Page 61 of 62
Phillip J. Strosahl
Case No. 20-21076-beh
SOFA Question 18
Page 3

Person who Received          Description and value of               Describe any property or          Date
Transfer                     property transferred                   payments received or debts paid   transfer
                                                                    in exchange                       was made
Strosahl Family LLC          Transferred funds held in trust        None
N96 W21891 Schlei Road       (but in Phillip Strosahl’s name) for
Menomonee Falls, WI 53051    a scholarship fund for
                             descendants of Stanford and
                             Phyllis Strosahl.

                             $957.37 from WF account ending
                             in 8292                                                                  5/9/19

                             $36,967 in value of marketable                                           10/16/18
                             securities in Avantax account
                             ending in 0228

                             $3,131 in stated value of a Heinz                                        10/11/18
                             REIT

                             $3,248 in stated value of a FS KKR                                       12/19/18
                             Capital fund

                             $7,411 in stated value of a                                              10/5/18
                             Walton Land fund




                      Case 20-21076-beh       Doc 17       Filed 03/10/20      Page 62 of 62
